Citation Nr: 0812229	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  03-07 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and G.D.


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
January 1946, and participated in the Ardennes, Rhineland, 
and Central Europe campaigns during World War II.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In June 2006, the Board denied the 
issue on appeal.  In June 2007, the United States Court of 
Appeals for Veterans Claims (Court) granted a Joint Motion 
for Remand vacating the Board's June 2006 decision.  The 
Court reasoned that because the Board found, under 
38 U.S.C.A. § 1154(b), that the veteran's account of an in-
service back injury was credible, and the veteran provided a 
private medical record linking his back disability to 
service, the Board should have obtained a VA medical opinion.  
In November 2007, the Board remanded the issue for a medical 
opinion in compliance with the Court's order.  The issue is 
again before the Board.  

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in September 2004; a 
transcript is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

For veteran's who engaged in combat with the enemy, VA shall 
accept satisfactory lay or other evidence that an injury was 
incurred in combat as sufficient proof of service-connection 
if the evidence is consistent with the circumstances, 
conditions, or hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 
1154(b) (2002); 38 C.F.R. § 3.304(d) (2007).  

The combat provisions of 38 U.S.C.A. § 1154(b) do not create 
a statutory presumption that a combat veteran's claimed 
disability is service-connected, but it is an evidentiary 
mechanism which lightens the burden of a veteran who seeks 
service connection based on disability alleged to be related 
to combat.  If a combat veteran presents satisfactory lay or 
other evidence of service incurrence or aggravation of a 
disease or injury, which is consistent with the circumstances 
or hardships of his service, then an evidentiary presumption 
of service connection arises and the burden shifts to the 
government to disprove service incurrence or aggravation by 
clear and convincing evidence.  Collette v. Brown, 82 F.3d 
389 (Fed. Cir. 1996).  However, this reduced evidentiary 
burden relates only to the issue of service incurrence, and 
not to whether the veteran has a current disability or 
whether a current disability is linked to the incident in 
service; those two questions require medical evidence.  See 
Huston v. Principi, 18 Vet. App. 395, 402 (2004); Clyburn v. 
West, 12 Vet. App. 296, 303 (1999).

The Board, in its previous decision of June 2006, 
acknowledged that the veteran's personnel records confirmed 
he was a combat veteran.  Relying on section 1154(b), the 
Board found the veteran's report of sustaining a back injury 
in December 1944 to be satisfactory lay evidence of 
incurrence of an injury in service.  The Board also noted 
that competent medical evidence established the veteran had a 
current back disability.  

In the remand of November 2007, the Board instructed the RO 
to schedule the veteran for a VA examination in order to 
ascertain the nature and etiology of any current disability 
of the back.  The Board requested the examiner to review the 
veteran's claims folder, including statements in which he 
described how he injured his back.

The veteran was provided with a VA examination in December 
2007.  In a report of that examination, Dr. T.S. discussed 
pertinent physical examination findings and confirmed that he 
had reviewed the veteran's claims file.  Dr. T.S. discussed 
the veteran's recollection of injuring himself on two 
occasions in service.  Dr. T.S. also noted that he was unable 
to locate the records of these instances.  Dr. T.S. provided 
the following opinion: "Based on medical evidence the 
patient's current low back condition is not related to events 
that occurred in military service.  There was no indication 
of back problems in the patient's military service medical 
records."

Although Dr. T.S. concluded that the current low back 
condition was not related to events that occurred in military 
service, it is not clear from the report whether Dr. T.S. 
accepted that the veteran sustained injury to the back in 
December 1944.  VA must obtain a medical nexus opinion taking 
this injury into account.    

Accordingly, the case is REMANDED for the following action:

1.	Return the claims file to Dr. T.S. and 
request that the doctor provide a 
supplemental opinion regarding whether 
the veteran's low back disability-
diagnosed as lumbar disc disease-is as 
likely as not related to the veteran's 
December 1944 injury involving lifting 
a generator.  As the veteran served in 
combat, the VA has accepted that the 
injury has occurred, notwithstanding 
the lack of documentation at the time 
of the injury.  However, a medical 
opinion is needed to determine whether 
the veteran's current back disability 
is as likely as not related to the in-
service injury.  The doctor is 
requested to consider all the evidence 
of record including the service medical 
records, the separation examination 
report, the post-service medical 
records and the veteran's statements in 
which he described how he injured his 
back.  The Board specifically directs 
the doctor to the veteran's written 
statement received in January 2003, and 
to his Travel Board hearing testimony 
of September 2004, in which he 
described this in-service injury.  A 
complete rationale should be given for 
all opinions and conclusions expressed 
in a typewritten report.   

If Dr. T.S. is unavailable, the RO may 
obtain a medical opinion from another 
physician, or provide the veteran with 
another examination if necessary.

2.  Thereafter, the veteran's claim of 
entitlement to service connection for a low 
back disorder should be readjudicated.  If 
any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case that contains notice 
of all relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


